     Case 3:18-cv-00840-GPC-BGS Document 243 Filed 06/25/20 PageID.4444 Page 1 of 8




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     IN RE OUTLAW LABORATORY, LP                     Case No.: 18-cv-840-GPC-BGS
12     LITIGATION.
                                                       ORDER DENYING MOTION FOR
13                                                     RECONSIDERATION.
14
                                                       (ECF No. 204.)
15
16          Before the Court is Tauler Smith, LLP’s (“Tauler Smith”) motion for
17    reconsideration, (ECF No. 204), of the Court’s April 23, 2020 Order denying three
18    motions, including as relevant here, Tauler Smith’s motion to dismiss the second
19    amended counterclaims and third-party complaint brought by the Stores. (ECF No. 190.)
20    In sum, Tauler Smith asserts that the Court erred in denying the motion because “bad-
21    faith litigation conduct cannot form the basis of a charge of mail fraud or wire fraud.”
22    (ECF No. 204 at 6.)
23          Having considered the Parties’ papers and the applicable law, the Court DENIES
24    Tauler Smith’s motion for the reasons below.
25    I.    Background
26          The Court adopts the facts as stated in the April 23, 2020 Order. The Court adds
27    that, on May 29, 2020, Tauler Smith filed the instant motion for reconsideration. (ECF
28                                                 1
                                                                               18-cv-840-GPC-BGS
     Case 3:18-cv-00840-GPC-BGS Document 243 Filed 06/25/20 PageID.4445 Page 2 of 8




 1    No. 204.) On June 5, 2020, the Stores filed a response. (ECF No. 221.) On June 12, 2020,
 2    Tauler Smith filed a reply. (ECF No. 225.)
 3    II.   Legal Standard
 4          A motion for reconsideration is appropriate if the district court (1) is presented
 5    with newly discovered evidence; (2) commits clear error or its initial decision was
 6    manifestly unjust; or (3) if there is an intervening change in controlling law. Sch. Dist.
 7    No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993); see
 8    also Ybarra v. McDaniel, 656 F.3d 984, 998 (9th Cir. 2011). “[A] motion for
 9    reconsideration should not be granted, absent highly unusual circumstances . . .” Marlyn
10    Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009)
11    (quotation omitted); McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999).
12    Reconsideration is an “extraordinary remedy, to be used sparingly in the interests of
13    finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop,
14    229 F.3d 877, 890 (9th Cir. 2000).
15          Reconsideration “cannot be used to ask the Court to rethink what the Court has
16    already thought through merely because a party disagrees with the Court’s decision.”
17    Beaver v. Tarsadia Hotels, 29 F. Supp. 3d 1294, 1301–02 (S.D. Cal. 2014), aff’d, 816
18    F.3d 1170 (9th Cir. 2016); Collins v. D.R. Horton, Inc., 252 F. Supp. 2d 936, 938 (D. Az.
19    2003). It also “may not be used to raise arguments or present evidence for the first time
20    when they could reasonably have been raised earlier in the litigation.” Marlyn
21    Nutraceuticals, Inc., 571 F.3d at 880 (quoting Kona Enters., Inc., 229 F.3d 890).
22          In addition, Local Civil Rule 7.1(i)(1) provides that a motion for reconsideration
23    must include an affidavit or certified statement of a party or attorney “setting forth the
24    material facts and circumstances surrounding each prior application, including inter alia:
25    (1) when and to what judge the application was made, (2) what ruling or decision or order
26    was made thereon, and (3) what new and different facts and circumstances are claimed to
27    exist which did not exist, or were not shown upon such prior application.” Local Civ. R.
28                                                  2
                                                                                18-cv-840-GPC-BGS
     Case 3:18-cv-00840-GPC-BGS Document 243 Filed 06/25/20 PageID.4446 Page 3 of 8




 1    7.1(i)(1). Ultimately, “[w]hether or not to grant reconsideration is committed to the sound
 2    discretion of the court.” Navajo Nation v. Confederated Tribes & Bands of the Yakama
 3    Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003).
 4    III.   Analysis
 5           Tauler Smith’s motion fails to present a reason why the Court should reconsider its
 6    decision, much less evidence of “clear error” or a “manifestly unjust” decision.
 7           A.    Tauler Smith’s Motion is Procedurally Deficient.
 8           Tauler Smith presents no new evidence or legal precedent under which the Court
 9    should re-evaluate its arguments. Instead, Tauler Smith block quotes a string cite
10    presented in its initial motion as a footnote and asks that the Court take a second look at
11    the cited cases, including the only Ninth Circuit decision cited therein, First Pac.
12    Bancorp, Inc. v. Bro, 847 F.2d 542, 547 (9th Cir. 1988). (ECF No. 204-1 at 10–16 (citing
13    ECF No. 143-1 at 21–23)).
14           Having already considered Tauler Smith’s moving papers, the Court rejects this
15    argument given that a motion for reconsideration “cannot be used to ask the Court to
16    rethink what the Court has already thought through merely because a party disagrees with
17    the Court’s decision.” Beaver, 29 F. Supp. 3d at 1301–02. “Such disagreements should be
18    dealt with in the normal appellate process, not on a motion for reconsideration.” Shields
19    v. Frontier Tech., LLC, No. CV-11-01159-PHX, 2011 WL 13157066, at *1 (D. Ariz. Oct.
20    19, 2011).
21           B.    The Stores Allege Tauler Smith Participated in a RICO Scheme Based
22                 Upon Wire Fraud and the Court’s Decision was Not Clear Error.
23           Moving to the merits of Tauler Smith’s motion, the Court finds nothing that would
24    support a finding of “clear error” with respect to the April 23, 2020 motion.
25           First, the Ninth Circuit’s decision First Pac. Bancorp, Inc. is consistent with the
26    Court’s April 23, 2020 and does not support a finding that the Court committed “clear
27    error” here. In First Pac. Bancorp, Inc., the Ninth Circuit affirmed a district court’s
28                                                  3
                                                                                18-cv-840-GPC-BGS
     Case 3:18-cv-00840-GPC-BGS Document 243 Filed 06/25/20 PageID.4447 Page 4 of 8




 1    summary judgment in favor of a group of bank shareholders facing a RICO suit brought
 2    by the bank after they threatened to sue it. First Pac. Bancorp, Inc., 847 F.2d at 543.
 3    Applying the Second Circuit’s decision in United States v. Dixon, the Ninth Circuit found
 4    that the “record,” i.e., the bank shareholders’ unfiled derivative suit and alleged threats,
 5    “d[id] not support mail fraud” because the shareholders did not act “in furtherance of
 6    some larger scheme contemplating pecuniary loss to someone or direct pecuniary gain . .
 7    .” Id. at 547 (quoting United States v. Dixon, 536 F.2d 1388, 1399 (2d Cir. 1976)).
 8          This case thus provides for two takeaways. First, because the Stores adequately
 9    allege Tauler Smith participated in a scheme to defraud the Stores of money, (see ECF
10    No. 114 at ¶ 6), and as the underlying facts here differ from those of First Pac. Bancorp,
11    Inc., the Court finds that First Pac. Bancorp, Inc. is distinguishable. Second, because the
12    Ninth Circuit considered the fact-specific record of First Pac. Bancorp, Inc. in reaching a
13    conclusion that there had been no mail fraud, and did not instead announce a general rule
14    prohibiting the application of RICO to all litigation conduct, the opinion does not
15    preclude the Court’s decision on April 23, 2020 – even if First Pac. Bancorp, Inc. were
16    applicable on the facts. See also Living Designs, Inc. v. E.I. DuPont de Nemours & Co.,
17    431 F.3d 353, 364 (9th Cir.2005) (noting the nonexistence of “any federal case which
18    holds that a party’s litigation conduct in a prior case is entitled to absolute immunity and
19    cannot form the basis of a subsequent federal RICO claim”). Thus, the Court finds that
20    Tauler Smith’s treatment of First Pac. Bancorp, Inc. is incorrect. (ECF No. 204-1 at 9)
21    (incorrectly stating that “First Pac. held that litigation conduct cannot constitute RICO
22    predicate acts”).
23          Beyond First Pac. Bancorp, the Court finds Tauler Smith’s reliance on other
24    authority unpersuasive. (ECF No. 204-1 at 10–16.) Having again reviewed each case, the
25    Court is once more satisfied that none of Tauler Smith’s cited authorities provide for the
26    general rule that a law firm’s conduct can never serve as the predicate act for mail fraud
27    or RICO. For example, in Tauler Smith’s first cited case, Snow Ingredients, the court
28                                                  4
                                                                                 18-cv-840-GPC-BGS
     Case 3:18-cv-00840-GPC-BGS Document 243 Filed 06/25/20 PageID.4448 Page 5 of 8




 1    considered the specific conduct at issue, found that it does not rise to the level of mail
 2    fraud, and did not make a general rule that no law firm’s conduct could do so. Snow
 3    Ingredients, Inc. v. SnoWizard, Inc., 833 F.3d 512, 524 (5th Cir. 2016). In other cases, the
 4    respective courts considered conduct much narrower than that alleged here, and again
 5    found that the subject conduct did not, under the circumstances, rise to the level of a
 6    predicate act for RICO. See, e.g., United States v. Pendergraft, 297 F.3d 1198, 1208
 7    (11th Cir. 2002) (“Since there was no intent to deceive, there was no ‘scheme to defraud,’
 8    and we hold that Pendergraft and Spielvogel’s mailing of litigation documents, even
 9    perjurious ones, did not violate the mail-fraud statute”); McDonald v. Schencker, 18 F.3d
10    491, 493 (7th Cir. 1994) (holding that the filing of a sur-reply brief for the alleged
11    purpose of garnering additional fees was not mail fraud because the attorney was
12    reasonably “attempting to get in the last word”); I.S. Joseph Co. v. J. Lauritzen A/S, 751
13    F.2d 265, 267 (8th Cir. 1984) (focusing only on “two threats to file a civil action” in a
14    single case). The same is true, of course, where courts are presented with allegations that
15    only involve the standard conduct of attorneys, like filing or serving legal documents.
16    See, e.g., Republic of Kazakhstan v. Stati, 380 F. Supp. 3d 55, 61 (D.D.C. 2019), aff’d
17    sub nom. Republic of Kazakhstan, Ministry of Justice v. Stati, 801 F. App’x 780 (D.C.
18    Cir. 2020); Desert Plants Conservancy LLC v. Parsons, No. CV 11-01599-PHX, 2012
19    WL 13019154, at *5 (D. Ariz. July 6, 2012). And while Tauler Smith is correct to note
20    that some of these courts express concern that permitting mere litigation conduct to be
21    charged under RICO could chill access to the Court, nothing in these cases suggests the
22    Court erred in its April 23, 2020 given the concerning allegations at issue here, much less
23    that the Court’s decision was “manifestly unjust.” Sch. Dist. No. 1J, Multnomah County,
24    Or., 5 F.3d at 1262.
25          At its core, it appears that Tauler Smith’s position misunderstands the Court’s prior
26    holdings. The Court has not found that any litigation conduct can amount to wire fraud.
27    Rather, the Court has repeatedly found that the specific allegations against Outlaw and
28                                                  5
                                                                                18-cv-840-GPC-BGS
     Case 3:18-cv-00840-GPC-BGS Document 243 Filed 06/25/20 PageID.4449 Page 6 of 8




 1    Tauler Smith amount to more than mere litigation conduct. (See ECF No. 190 at 11–13
 2    (“the Court has found that the SACC adequately alleges a pattern of racketeering activity
 3    vis-à-vis multiple instances of mail fraud”); ECF No. 113 at 18 (“it is apparent that
 4    Counterclaimants are alleging more than just garden-variety advocacy.”)) As previously
 5    explained, that conduct allegedly encompasses “the firm’s genesis of the scheme, its
 6    creation of ‘TriSteel’ as a front product, and its dispatch of ‘investigators’ to take photos
 7    of storefronts to identify new demand letter recipients.” (ECF No. 113 at 18). It likewise
 8    includes conceiving of the demand letters, threatening RICO liability without a genuine
 9    intent to pursue such litigation in hundreds of instances, becoming the sole financial
10    beneficiary of the enterprise, sending baseless subpoenas, enforcing settlements
11    predicated on fraudulent conduct, and, at times, acting without the guidance or direction
12    of Outlaw to further the scheme. (ECF No. 114 at ¶¶ 68–71). And, in light of these
13    allegations, the Court finds once again that the Stores have plausibly alleged Tauler
14    Smith’s participation in a RICO scheme predicated upon mail fraud. It may be that the
15    Stores are unable to prove these claims after discovery, but that is not the issue here. The
16    Stores’ pleadings are adequate.
17          Consequently, Tauler Smith’s motion also fails on the merits. Contrary to Tauler
18    Smith’s arguments, (see generally ECF No. 225), this holding aligns with those of other
19    courts who have recognized a law firm’s potential liability for “cross[ing] the line
20    between traditional rendition of legal services and active participation in directing the
21    enterprise” and the RICO scheme. Handeen v. Lemaire, 112 F.3d 1339, 1349 (8th Cir.
22    1997); see also U.S. v. Eisen, 974 F.2d 246, 253 (2d Cir. 1992) (holding that an alleged
23    scheme by attorneys, private investigators, and office administrator to deprive civil
24    defendants and their liability insurers of money by means of fraudulently conducted
25    lawsuits was mail fraud); Navient Sols., LLC v. Law Offices of Jeffrey Lohman, No. L-19-
26    CV-461-LMB, 2020 WL 1917837, at *8 (E.D. Va. Apr. 20, 2020) (“LOJL also appears
27    to summarily argue that a civil RICO claim cannot be based on an attorney’s litigation
28                                                  6
                                                                                 18-cv-840-GPC-BGS
     Case 3:18-cv-00840-GPC-BGS Document 243 Filed 06/25/20 PageID.4450 Page 7 of 8




 1    activity as a matter of law. This argument is without merit. There exists no broad shield
 2    from RICO for attorney advocacy, including in the litigation context.”) (quotation
 3    omitted); Kruse v. Repp, No. 4:19-CV-00106-SMR, 2020 WL 1317479, at *20 (S.D.
 4    Iowa Mar. 20, 2020) (noting that attorney defendants furthered a RICO scheme in
 5    creating an LLC); Garlock Sealing Techs., LLC v. Shein, No. 3:14-CV-137, 2015 WL
 6    5155362, at *3 (W.D.N.C. Sept. 2, 2015) (“the Court agrees with Plaintiffs that there
 7    exists no broad shield from RICO for attorney advocacy”) (quotation omitted); Lemelson
 8    v. Wang Labs., Inc., 874 F. Supp. 430, 434 (D. Mass. 1994) (upholding a RICO claim
 9    where plaintiff allegedly extorted millions of dollars in settlements through a pattern of
10    litigation involving infringement claims based on fraudulently obtained patents); Hall
11    Amer. Ctr. Assoc. L.P. v. Dick, 726 F. Supp. 1083, 1097 (E.D. Mich. 1989).
12          Lastly, Tauler Smith also mischaracterizes the Court’s May 29, 2020 Order. (ECF
13    No. 225 at 2, 5, 10; ECF No. 209.) There, in ruling on the Stores’ motion for judgment on
14    the pleadings, the Court did not understand the Stores to be challenging the UCL claim
15    on an “unfair” prong. (ECF No. 209 at 22 (“Plaintiff alleges that the Stores have violated
16    each prong of the UCL and the Stores move for judgment on the pleadings under the
17    ‘fraudulent’ and ‘unlawful’ prongs, only.”)) Consequently, the Court did not state that “at
18    least some of the Plaintiff’s claims are well founded” or “agree[] that claims brought by
19    [Tauler Smith] against various stores properly stated a claim for relief under the UCL.”
20    (ECF No. 225 at 2, 5.) The Order simply does not consider the “unfair” prong at all. In
21    addition, as the Court has yet to adjudicate the Stores’ motion for reconsideration of that
22    Order, it is also not true that Tauler Smith’s claims have “advanced past the pleading
23    stage.” (ECF No. 225 at 10.)
24    IV.   Conclusion
25          As discussed here, a motion for reconsideration does not lead to a different
26    outcome where a party merely disagrees with the initial ruling. In addition, the only
27    binding discussed by Tauler Smith does not compel an outcome different to the Court’s
28                                                 7
                                                                               18-cv-840-GPC-BGS
     Case 3:18-cv-00840-GPC-BGS Document 243 Filed 06/25/20 PageID.4451 Page 8 of 8




 1    holding on April 23, 2020, especially under the high standard of “clear error.” Tauler
 2    Smith’s other precedents likewise do not support creating a rule that would immunize
 3    attorneys from RICO suits where, as here, their conduct exceeds that of legal
 4    representation. And, the Court’s own May 29, 2020 Order does not suggest otherwise.
 5          For these reasons, Tauler Smith has failed to show that the Court’s April 23, 2020
 6    order was clearly erroneous or manifestly unjust. Accordingly, the motion for
 7    reconsideration is DENIED.
 8          IT IS SO ORDERED.
 9          Dated: June 25, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                8
                                                                              18-cv-840-GPC-BGS
